 Case 2:20-cv-00382-JRG Document 47 Filed 03/31/21 Page 1 of 2 PageID #: 306




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 MAD DOGG ATHLETICS, INC.                   )
                                            )
                        Plaintiff,          )
                                            )
               v.                           )        C.A. No. 2:20-cv-00382-JRG
                                            )
 PELOTON INTERACTIVE, INC.                  )       DEMAND FOR JURY TRIAL
                                            )
                        Defendant.          )


                                     NOTICE OF COMPLIANCE

       COMES NOW, Plaintiff Mad Dogg Athletics, Inc. (“Mad Dogg”), and notifies the Court

that pursuant to this Court’s March 31, 2021 E-Discovery Order, Mad Dogg served its required

identification of e-mail custodians in view of the pleaded claims and defenses on counsel for

Defendant via electronic mail on March 31, 2021.




Dated: March 31, 2021                      CAPSHAW DERIEUX, LLP
                                           /s/ Elizabeth L. DeRieux
                                           Elizabeth L. DeRieux
                                           Texas State Bar No. 05770585
                                           114 East Commerce Avenue
                                           Gladewater, Texas 75647
                                           (903) 845-5770
                                           ederieux@capshawlaw.com

                                           Attorneys for Plaintiff
                                           Mad Dogg Athletics, Inc.




                                                1
 Case 2:20-cv-00382-JRG Document 47 Filed 03/31/21 Page 2 of 2 PageID #: 307



OF COUNSEL:
David I. Gindler
Alex G. Romain
Lauren Drake
Pushkal Mishra
J. Samuel Payne
David C. Jonas
MILBANK LLP
2029 Century Park East, 33rd Floor
Los Angeles, CA 90067-3019
(424) 386-4000

Javier J. Ramos
MILBANK LLP
1850 K Street, NW
Suite 1100
Washington, DC 20006
(202) 835-7500

Jordan Fernandes
MILBANK LLP
55 Hudson Yards
New York, NY
10001-2163
(212) 530-5000

Paul L. Robinson
Law Office of Paul L. Robinson, Esq. LLC
500 Paterson Plank Road
Union City, NJ 07087
(954) 292-0945




                                           2
